DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-7 were pending in this instant application per last non-final Office Action wherein elected Group I claims were rejected;  with Claim 1 being the only independent method claim with method Claims 2-7 dependent on it directly or indirectly.  Said claim amendments of 02/01/2022 have amended all method Claims 1-7.            
The non-elected system Claims 8-20 were withdrawn from prosecution as shown in claims listing of 02/01/2022 {based on the 10/05/2021 response filed by Applicant (without traverse) in response to Restriction Requirement of 08/10/2021}.         
This Office Action is a final rejection in response to claim amendments and remarks filed by the Applicant on 01 FEBRUARY 2022 for its original application of 08 MAY 2020 that is titled:       “Vehicle Fleet Management having a Hierarchy of Priority Factors”.              
Accordingly, amended Claims 1-7 are now being rejected herein.       

Based on amendments to dependent Claims 5/6/7 on 02/01/2022, the previous Claim Objections are hereby withdrawn.          

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-7 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               
(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 02/01/2022 are shown as underlined additions, and all deletions may not be shown.)       

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2017/ 0337813 filed by Taylor, Donald Warren (hereinafter “Taylor”) in view of Pub. No. US 2013/ 0297418 filed by Collopy et al. (hereinafter “Collopy”), and further in view of Pub. No. US 2018/ 0376305 filed by Ramalho de Oliveira, Patricia Cristina (hereinafter “Ramalho”), and further in view of Pub. No. US 2020/ 0317216 filed by Konrardy et al. (hereinafter “Konrardy”), and as described below for each claim/ limitation.               

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Taylor teaches ---   
1. (Original)    An iterative method of optimizing the route of a vehicle in a current locus 
traveling to a destination locus, the optimization based on comprising:   
iteratively performing, until the current locus of the vehicle matches the destination locus, the steps of:        
identifying the current locus of the vehicle;         
(see at least:   Taylor Abstract and Summary of the Invention in paras [0033]-[0048]; & para [0048] about {“Another aspect of present invention is to provide a method for an electronic apparatus program embodied on an electronic ecomm-device processing received and/or sent data for managing monitored traffic density rate flow in a non-shared database.  More generally this apparatus and system includes (i) a first non-transitory computer-readable medium further comprising a computer device configured for receiving and/or transmitting and/or responding to transponder calls, extract data formulated by continuous variable frequencies of encrypted traffic data from an array of stationary and/or mobile ecomm-devices and/or vector node ecomm-devices in and/or virtually, strategically arranged in a managed protocol along one or more roadways and in communication with a plurality of mobile ecomm-devices, some of which are Obvipro's, pAvics &/or other certified ecomm-devices, arranged from within a plurality of vehicles over a networks infrastructure, and/or attached to humans or non-motorized such as bicycles and like, (ii) a second non-transitory computer-readable medium further comprising a computer device configured for updating encrypted traffic flow density rate data in a non- shared database, (iii) a third non-transitory computer-readable medium further comprising a computer device configured to receive continuous variable frequency data feeds from mobile ecomm-devices calculating optimal traffic density congestion rate flow from one or more vehicles traveling along one or more roadways based on calculable updated traffic data, and, (iv) a fourth computer code comprising computational data for transmitting timing adjustments over network to one or more traffic light intersections and vehicles equipped with certified ecomm-devices based on optimal traffic flow calculations, and (v) a fifth non-transitory computer-readable medium further comprises a computer device configured to preforms a method that filters certified third party applications such as advertisements and like for security risks, (vi) a sixth computer-apparatus structured code comprising computational memory functions using Phase-Change Artifacts for exact spatial location for each vehicle, by projecting multiple mathematical equations creating optimized overlay models, resulting in faster indications for system generated encrypted variables, creating a Super-Accurate Navigational System, and (vii) a seventh computer apparatus encrypted repository system comprising a shared data-base with state, country or federal department of transportation authorities, and (viii) an eighth non-transitory computer-readable medium further comprises a computer device configured to preform a process comprising BeaconHubs, SentryBeaconHubs and SentryHubs that may or may not be combined in part with other Vector Hubs or stand along ecomm-devices and like scanning area network for intrusions, hacks or other maliciousness that disrupts systems attitude and, (ix) a ninth non-transitory computer-readable medium further comprises a computer device configured to preform a process comprising an operational system creating a Digital VTA GPSGIS Overlay Model calculated from data transmissions creating a Quantum Positioning Overlay Model using accelerometers found in smart devices and/or a quantum compass, in a networked wi-fi infrastructure for secure communications.  Using a standardized code, in that displayed code for pAvics, iNavX2 and other certified devices is generated with current XHTML, HTML5, XML, XSLT or current none modifiable display code that utilizes cross-platform-compatible codes requiring no plugins.   Simultaneously producing traffic VectorNodes on a virtual display screen that provides dimensional images for warning signs, traffic lights, digitally encrypted speed variations either by audible and/or virtual means for curves in road ahead and all other signage being used currently, that is effectively inputed showing exact spatial locational position, and for other surrounding vehicles in a translucent back ground with drivers vehicle enhanced visually, with system overtures as to implicit details for on demand localized maps of area roads being traversed; virtually displaying buildings and like with 2D, 3D and/or 4-dimensional toggled aspects for all surroundings and, (x) a tenth non-transitory computer-readable medium further comprises a computer device configured to preform a process comprising a plurality of transmitting and receiving comm-hubs and/or nodes, known as SentryBeacons or SentryHubs detecting foreign matter to intercept hacks or data attacks engaging Triangulation Sentry Fortification--also known as TSF, utilizing current techniques for Reflective Backscatter Technologies and, (xi) a eleventh non-transitory computer-readable medium further comprises a computer device configured to preform a process that incorporates longitudinal an latitude vector nodes as to each traffic light, and all other current and future deployed traffic signage as to there specific geographical location that overlays basic framework for GPSGIS Virtual Telematic Architectural interface known as vTelArc (further known as VTA) in a 2D and/or 3D and/or 4D each with Overlay Model generated from Quantum Positioning, formulated by accelerometers &/or a quantum compass in smart ecomm-devices and/or by current real-time virtual modeling means.”}; & paras [0085] & [0095]; & para [0100] about {“In other words, calculations are pre-configured based on vehicular rate flows relationship to timestamp of data received for phase-change positional points, and further adhere to similar calculations for datasets being sent out and finally accommodating all other aspects ergo human ×2factors, vehicle/ driver navigational capabilities and surrounding weather and the like, prior to next datasets transmission sent to any group clustered mass or particular vehicle. Thereby, if any unexpected migration &/or other occurrences toward another vehicle occurs, calculations from specific artifacts are recorded as to which transport entity unequivocally initiated a particular disturbance and/or a lane drift (vLaneDrift) took place whether from human error and or equipment failures of any type e.g. mechanical aspects of vehicle, associated weather conditions as in wind, water or ice on roadways, driver non-engagement or vehicle not registered and/or attentiveness of driver and/or internal hard/software and/or failures from combinations thereof.”}; & para [0002] for spatial density factors; & para [0011] for safety-critical factors; & para [0012] for distant factors; & para [0018] for distance factors; & para [0019] for climatic factors; & para [0030] for managing density factor; & para [0040] for human factors; & para [0061] for spatial locational density factors; & para [0068] for density factors; & para [0101] for data computational factor(s); & para [0102] for proximity phase factors; & para [0146] for phase factor relationship; & para [0161] for vehicles (X3) factors; & para [0184] for warping factors; & para [0185] for rate density factors; & para [0186] for congestion factors; & para [0194] for lane and distance factors; & para [0199] for congestion factors; & para [0202] for a plurality factors of human interaction responsiveness;  which together are the same as claimed limitations above to include ‘the optimization utilizing upon a configurable hierarchy of priority factors’)     


Taylor teaches ---             
receiving (a first set of data) comprising at least one of navigational data, traffic 
conditions data, and weather conditions data;           
(see at least:   Taylor ibidem and citations listed above to include navigational data, traffic conditions data and weather conditions data)    

Taylor teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a first set of data’.  However, Collopy teaches it explicitly.       
(see at least:   Collopy Abstract and Summary in paras [0007]--[0012]; & para [0079] about {“At 820, a portion of the collected performance information can be supplied based at least in part on predetermined criteria.  The predetermined criteria can be configured by an insurance beneficiary and thus can represent privacy criteria; the predetermined criteria can be dependent on an intended recipient of the performance information to be supplied.  For example, a first set of criteria can be established for a provider of the insurance benefit(s), whereas a second set of criteria can be established for a law enforcement agency or a third-party network.”};  which together are the same as claimed limitations above including ‘a first set of data’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Taylor with teachings of Collopy.  The motivation to combine these references would be to allow defined manageability to control variable traffic flow in large infrastructures, wherein results depend upon spatial density arrangement from prior moments in determination with vehicular artifacts past and/or present movements, calculations determine one or more factors (see para [0017] of Taylor), and to allow insurance providers, or insurance carriers, aggressively pursue service and benefit(s) differentiation, regardless how marginal, in order to mitigate prevalent consumer attrition (see para [0005] of Collopy).         


Taylor and Collopy teach ---          
receiving a second set of data comprising at least one of vehicle operations data, and pollution conditions data
(see at least:   Taylor ibidem and citations listed above)   
(see at least:   Collopy ibidem and citations listed above to 
include para [0079] for a second set of criteria/data; & para [0037] (cited below) for vehicle operations data)    


Taylor and Collopy teach ---          
combining the first set of data and the second set of data to form a set of driving conditions data;              
(see at least:   Taylor ibidem and citations listed above)  
(see at least:   Collopy ibidem and citations listed above; & 
para [0037] about {“Intrinsic data can comprise location (e.g., latitude, longitude, altitude), velocity, acceleration or deceleration (e.g., driven by actuation of brake(s) of vehicle 110), or operational condition(s) (e.g., mileage, maintenance & repair records) of vehicle 110.  In the alternative, extrinsic data includes data on operator or occupant(s) of vehicle 110, or data on operation environment 140. As an example, the operation environment 140 can be a highway in which vehicle 110 travels &  the extrinsic data can include position of surrounding (in-road or off-road) vehicles relative to vehicle 110; velocity or acceleration of surrounding vehicles; traffic data (average velocity of a group of cars, presence of accident(s), etc.) at nearby location(s) that is part of a planned trajectory of vehicle 110; identified road hazards; intended destination or departure location (R(t.sub.0)); or the like.”}; & para [0063] about {“Format or packaging of the at least one of incentive offer(s) 376 or related content(s) 377 can be dictated, at least in part, by the suitable operation condition in order to supply sufficient information to convey commercial aspect(s) and not distract operator (e.g., driver of vehicle 110) excessively. Accordingly, in an aspect, the packaging can include a persistence time interval to render content(s) 377.”}; which together are the same as claimed limitations to include about ‘a set of driving conditions data’)      


Taylor and Collopy teach ---           
populating a number of travel routes that are navigable by the vehicle between the current locus of the vehicle and the destination locus to form a set of routes;        
(see at least:   Taylor ibidem and citations listed above; & para [0031] about {“Moreover, safety-critical functions that navigate by universal encrypted digital comm-advice directives minimizes wasted fuel, and of course with permission as to advice directives that inform each driver as to their spatial relationship with other vehicles; utilizing Density Point Clustering Schema—(DPCS), in turn predictable automation as to expectable driver destination that was either chosen on fly, programmed into network status and/or archived for daily routes takes place autonomously.”}; & para [0038] about {“transmitting back vehicle speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks—commerce and interstate/intrastate carries of good, services and humans, dignitaries and such with destination variations and more recommendations based on computational traffic data from; (ii) a plurality of stationary and/or mobile autonomous ecomm-device placed within safety officer vehicles and/or connected vehicle hub; wherein Sub-hub eComm-device can view real-time selected infrastructures domains networked areas, along with nodes and other certified ecomm-devices strategically arranged along one or more roadways and in communication with, that may be controlled in case of an emergency notifying system of impaired area, re-routing all or some traffic to other determined path routes, and/or modify one or more tVectorHubs and/or other vector-nodes and/or vector class-hubs to iGate control traffic;”}; & para [0040] about {“Vehicles capacity to navigate, topography and climatic data, along with historical driver data regarding previous programmed trips like to work and/or random excursions and such for personal, service and/or commercial and for both interstate and/or intrastate commerce vehicles previous routes and driver behavior indexes.”}; & para [0061] about {“Vehicles capacity to navigate, topography and climatic data, along with historical driver data regarding previous programmed trips like to work and/or random excursions and such for personal, service &/or commercial and for both interstate &/or intrastate commerce vehicles previous routes and driver behavior indexes.”}; & FIG.3/ para [0159] about {“Since X1AP calculated destination was modified by driver determined by system calculated artifacts; wherein one or more computer systems re-calculates individual routes based on vehicles clustered mass and/or individual iMechanizm, choosing new MVD (mobile vector domain pilot can be a transport of any type, human, bicycle and/or a motorcycle, e.g. two, three wheels or a hovering device) within this same clustered mass; vehicle IDT# X6iND was determined at its chosen programmed route option upon registration within imechanixms route directory guide (RDG) for this particular transport, calculations determined by system would be next inline to become primary MVD lead pilot unbeknown to driver/owner. However driver in X6iND is a sales person and needed to change his route due to a call from a client nearby exiting onto Betsy Ross Dr., driver spoken command opens iVocx identified new destination point; wherein the next MVD was also calculated at registration within his primary living domain once transport was authenticated, when ignition was activated. Since IDT# (identified transport) X7D1 entered from another roadway, system kept IDT# because prior IDT# X7D left current trajectory iRoute at a predetermined phase-point in time chosen for its route to work.”}; & para [0186] about {“Traveling is enhanced from feedback to/from system, recommends planned routes based on communications from driver and/or audibly programmed, also known as iVoiceCommands (iVocx) either audibly entered within vehicles onboard vehicle processor (Obvipro)&/or predefined system routes based on congestion factors &/or interred manually accessed via virtual web-based and/or iNavX2 interface.”}; & para [0202] about {“Further, traffic may be managed based on personal inputs and/or by system pre-configured and/or driver decided routes, example trips to and from work. Once these destinations are entered into onto a vehicle's OBVIPRO virtual screen and/or via a secure internet portal for commercial trucking entities, system computes traffic variables based on driver inputed route destination or modified as needed for alterations in certain vehicle routes. system computed data routes can be uploaded through smart ecomm-devices using pAvics (portable Avics) application hardware for older cars, and can be added with a simple plugin module on vehicles with OBD capabilities, such devices only check for basic engine functions, such as without limitation O2 sensor operation and more, along with Longlatilt positions. This module interacts with pAvics application on any smart ecomm-device that provides a similar navigational experience for traffic comm-advice directives, advanced warning of upcoming road hazards such as curves in road, hilly terrain, deer crossing areas and more, with speed adjustments based on a plurality factors of human interaction responsiveness, type and age of vehicle, population density & other variables considered based on traffic density.”}; & para [0207] about {“wherein vehicles in trajectory line of one or more surrounding transports iMechanizm in near vicinity of destination bearing, system appropriately configures EVR's calculated velocity; prior Phase-change computation artifacts compute map drive-ability exits points indicating controlled corrections forecasted to one or more transports trajectory-path have one or more transports start coasting sequence pulling over towards a designated lane side; allowing system-time to compute and transmit modified coordinates to one or more transport iMechanizm forward of EVR (emergency vehicles route), allowing system to verify calculated future-phase-time (FPT) positional artifacts prior to transmission for current vehicles route destination.”};  which together are the same as claimed limitations above)     
(see at least:   Collopy ibidem and citations listed above; & para [0037] about {“In the alternative, extrinsic data includes data on operator or occupant(s) of vehicle 110, or data on operation environment 140. As an example, the operation environment 140 can be a highway in which vehicle 110 travels & the extrinsic data can include position of surrounding (in-road or off-road) vehicles relative to vehicle 110; velocity or acceleration of surrounding vehicles; traffic data (average velocity of a group of cars, presence of accident(s), etc.) at nearby location(s) that is part of a planned trajectory of vehicle 110; identified road hazards; intended destination or departure location (R(t.sub.0));or the like. As another example, operation environment 140 can include location(s) in which vehicle 110 operates (e.g., high or low accident area, high car damage or theft area, safe garage parking area ...). Moreover, with respect to operator of vehicle 110, extrinsic data can include biometrics information or vitals data of such operator, e.g., heart rate, blood pressure, blood glucose, perspiration level, etc., which can affect performance of vehicle 110. For example, when vehicle 110 is a car, irregular heartbeat and high blood pressure can suggest the driver of vehicle 110 is highly stressed and thus prone to unsafe driving conduct, which may warrant increase insurance benefit(s) rate. For another example, an operator with dangerously low blood glucose can be likely to cause an accident in view of risk of losing consciousness due to inadequate blood sugar level; thus, an increase in insurance benefits(s) may be warranted.”};  which together are the same as claimed limitations above)     


Taylor and Collopy teach ---           
prioritizing the routes of and  to form (a prioritized set of routes), the priority factors comprising (at least one of vehicle restrictions and local legal restrictions);  and   
(see at least:   Taylor ibidem and citations listed above to include ‘the optimization utilizing upon a configurable hierarchy of priority factors’; & para [0241] about {“Obvipro, the onboard vehicle processor sends out advisements on road conditions to each vehicle as to the volume of vehicles at any given time intervals with speed variations sending back encrypted calculated ecomm-advice directives and the like maintaining safe distance and controlled spacial velocity (CSV); wherein ‘system’ calculates datasets from historical markers from each OBVIPRO, pAvics and other certified encrypted communication devices (also known as ecomm-device) as to Phase-Change Artifacts, that are later used to calculate future conditions on road congestion, maintenance problems, road congestions and/or expansions and the like, along with driver inputted obstacles on road-ways along with other visual items and needs.”}; & para [0280] about {“According to one advanced embodiment Digital VTA GPSGIS Overlay Modeling and/or Quantum Positioning Overlay Model and/or current virtual modeling means; for all traffic signage, including but not limited to traffic intersection lights displayed on Obvipro's screen or other certified ecomm-devices. iVoiceCommands and/or visual notifications advise and/or to warn driver and/or iMechanizm of upcoming road traffic modifications, intersections and the like.”};  which together are the same as claimed limitations above)      
(see at least:   Collopy ibidem and citations listed above; & para [0057] about {“In an aspect, analysis component 504 can correlate performance data with information available on the environment in which vehicle 110 operates. In an example, data on vehicle's velocity and location can be correlated, e.g., compared, with speed limits for a road currently traveled to determine if the vehicle is speeding and thus establish a current or nearly current insurance benefit rate or a discount thereof.”};  which together are the same as claimed limitations above)         

Taylor and Collopy teach as disclosed above, but they may not explicitly disclose about ‘a prioritized set of routes’.  However, Ramalho teaches it explicitly.       
(see at least:   Ramalho Abstract and Summary in para [0039]; & para [0170] about {“Further, such a system may enable AVs to trade trips and costs, based on the amount of resources, data, end-users/occupants/riders, actions, states, and routes that the AVs share.  The system may also permit trips by AVs to be prioritized, based on a purpose (e.g., transport people, transport goods, transport data, etc.) or according to a context such as, for example, a normal/regular trip, an urgent trip (e.g., delivering urgent personal, business, and/or government document/data/goods), and/or an emergency trip (e.g., carrying police, fire service, medical personnel/medicine/medical supplies, etc.).  The system may provide incentives for end-users and/or suppliers to pick-up/ drop-off a certain number of people and/or goods at the same origin/place/destination, at the same time, and may, for example, derive trip fees based on the distance travelled the end-user/ goods.”}; & para [0185] about {“Providing communication, transportation, and/or data collection support in such situations may involve assigning priorities for use of wireless connectivity/access by different applications based on different profiles (and those profiles may be driven and/or triggered by different entities, e.g., self on AV, network, factory, context, etc.).  Several triggers may be defined to change AV operation from one state to another, and thereby change the wireless connectivity features that should be made available.  An AV in accordance with various aspects of the present disclosure may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/ capacity, the type(s) of communication technologies, and/or the times slots allocated to provide wireless connectivity used to feed each service or application.”}; & para [0229] about {“In addition, AVs may receive transportation-related context information—that is, information that are specifically pertinent to infrastructure management services.  Transportation-related context information may comprise, for example, an updated map of the region in which the AV will be travelling and infrastructure elements therein (e.g., roads, main stations such as parking places, charging stations, etc.); roads report(s), particularly relating roads in which current condition(s) may affect the driving (e.g. many holes, obstacles, non-paved); emergency related information, as AVs may need to be prioritized according to their emergency rating; and/or other information, which relate to particular conditions—e.g., current fuel/charge level, which may be pertinent as the route may be to be adapted to the distance to charging stations.”}; & paras [0231]-[0232] about {“[0231] The acquired information, in this manner, may comprise information related to number and location of nearby AVs (if any), as AVs should maintain knowledge regarding nearby AVs (if any), such as to enable synchronizing decisions along their routes (e.g. direction, priorities in intersection stops).  The AVs may exchange this information and be able to coordinate through direct peer communication—that is, direct communications between the AVs—at a rate that should be a function of the distance and current speed (estimated time of intersection between vehicles) of each neighbor. …… [0232] The acquired information may also comprise information related to priority of nearby AVs (if any).  In this regard, an AV may determine priority of a nearby AV as soon as it becomes its neighbor (e.g., when that AV is detectable and reachable within a certain range).  This information may be exchanged, such as only once, unless the AV changes its priority during its route.”}; & para [0250] about {“This estimation should be function of the location of the nearest APs, the number and location of AVs nearby, the current speed of the AVs and the route's conditions, such as type of roads, obstacles, traffic, etc.  If the estimated time is higher than the acceptable delay (function of the priority set in information priority list as described below), the AV can decide to send information in RT or send it within a time shorter than the acceptable delay.”]; & para [0252] about {“For example, if two anomalies are detected and matched to the same type of information and both have a high priority, the priority chosen by the AV may depend on a set of variables, for example: anomalies regarding a crowded/congested region and obstacles in a road, may both be matched to the type of information “road condition”; …… Also, the AV may adaptively determine that if a detected anomaly is critical or not depending on other factors, such as the region in question…”}; & paras [0260]-[0261] about {“For example, the Cloud may use that information in updating relating data (e.g., models, such as population by city area, road condition reports, etc.).  The Cloud may (at step 7) make or take new decisions or actions about the entirety of the network.  For example, the Cloud may issue new demands to the AVs (e.g., to change their routes, in case of adverse road conditions) or request more AVs for a specific area in case an area is too crowded because of many unaddressed requests).……[0261] In another example use scenario, the above described process may be utilized in adjusting AVs' routes to then reduce city or region congestion. ……  information relating to number and locations of nearby AVs, emergency rates, user preferences (e.g., route preferences), etc.…e.g., information relating to a region's population, road conditions, number and location of AVs nearby, priority of AVs, weather conditions, pollution levels, etc.….  The AV may (at step 8) continuously share information (current location, current priority, average speed, intention/plan, etc.) locally with the nearby AVs and with the rest of its neighbors (devices of the network).”}; & Claim 10;  which together are the same as claimed limitations above to include ‘a prioritized set of routes’)         
Examiner notes that Ramalho also teaches about other claimed limitations, for example ‘the priority factors’, etc.           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Taylor and Collopy with the teachings of Ramalho.  The motivation to combine these references would be to allow defined manageability to control variable traffic flow in large infrastructures, wherein results depend upon spatial density arrangement from prior moments in determination with vehicular artifacts past and/or present movements, calculations determine one or more factors (see para [0017] of Taylor), and to allow insurance providers, or insurance carriers, aggressively pursue service and benefit(s) differentiation, regardless how marginal, in order to mitigate prevalent consumer attrition (see para [0005] of Collopy), and to provide systems and methods to adequately support communication among and with autonomous vehicles (AVs) of a network of autonomous vehicles (see para [0030] of Ramalho).       


Taylor, Collopy and Ramalho teach as disclosed above, but they may not explicitly disclose about ‘at least one of vehicle restrictions and local legal restrictions’.  However, Konrardy teaches them explicitly.       
(see at least:   Konrardy Abstract and Brief Summary in paras [0007]-[0010]; & para [0021] about {“FIG. 8 illustrates a flow diagram of an exemplary manual vehicle control restriction method for limiting manual control of a vehicle;”}; & para [0054] about {“In some embodi-ments, the Data Application may facilitate control of a vehicle 182 by a user, such as by selecting vehicle destinations and/or routes along which the vehicle 182 will travel. The Data Application may further be used to establish restrictions on vehicle use or store user preferences for vehicle use, such as in a user profile. ……”}; & para [0156] about {“The appropriate usage levels may alternatively be determined as one or more usage levels that meet operational requirements for the road segment of interest (i.e., the current road segment or upcoming road segment).  Such operational requirements may include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment, which may be based upon governmental regulations or contractual obligations (e.g., insurance policy covenants or warranty limitations).  Such operational requirements may similarly include minimum safety levels, minimum or maximum autonomous operation levels, or other metrics specified in a user profile.”}; & para [0160] about {“Existing systems and methods allow vehicles to be generally limited, such as by using a speed limiter to prevent a vehicle from exceeding a maximum speed or testing a vehicle operator's breath for the alcohol before allowing the vehicle to be started.   These existing techniques do not distinguish between multiple users of the same vehicle, nor do they adjust to the changing conditions within which the vehicle operates.  The methods described herein, however, can be used to automatically adjust vehicle usage restrictions based upon both vehicle operator identity and current conditions.  Thus, the methods described herein improve upon the existing techniques by enabling more useful and targeted restrictions on manual vehicle operation than could previously have been implemented.”}; & para [0161] about {“FIG. 8 illustrates a flow diagram of an exemplary manual vehicle control restriction method 800 for limiting manual control of a vehicle 108 capable of varying levels of manual and  autonomous operation.  The method 800 may begin by identifying the vehicle operator (block 802) and accessing a user profile for the vehicle operator (block 804). …… When the current settings are not within the range of allowable settings, the settings may be automatically adjusted to comply with the restrictions indicated by the user profile (block 812).  Once the settings match the allowable settings, the method may determine whether operation of the vehicle 108 is ongoing (block 814).  The method 800 may then continue to monitor vehicle operation and adjust settings as needed (blocks 806-812) until vehicle operation is determined to be dis-continued (block 814), at which point the method may terminate.”}; & para [0164] about {“In some embodiments, the user profile may include indications of multiple levels of semi-auto-nomous vehicle operation in which neither the vehicle operator nor the autonomous operation features completely control vehicle operation.  Such semi-autonomous operation levels may be particularly useful for reducing risk while allowing new drivers to gain experience.  In further embodiments, the user profile may indicate autonomous operation usage level restrictions by risk levels, which may indicate absolute risk levels or relative risk levels above the risk levels asso-ciated with autonomous operation.”}; & para [0166] about {“Such monitoring of autonomous operation feature usage may also include determining current usage levels or settings associated with the one or more autonomous operation features of the vehicle 108 in order to ensure compliance with the restrictions indicated by the user profile.  In some embodiments, inform-ation regarding operation of the vehicle 108 by vehicle operator may be collected for use in updating the user profile, such as by adjusting estimated risk levels associated with manual operation by the vehicle operator under certain environmental conditions.”}; & para [0172] about {At block 814, the on-board computer 114 may determine whether vehicle operation is ongoing.   Operation may be determined to be ongoing until the cessation of vehicle operation is detected (e.g., when the vehicle is parked or shut down) or until the vehicle 108 has reached the end of its current route. The end of the route may be determined based upon information indicating an end-point of a route.  Until the end of the route is reached, the on-board computer 114 may continue to monitor the operation of the vehicle 108 to ensure compliance with the restrictions or limitations on autonomous operation feature usage indicated by the user profile, as described above at blocks 806-812.  Thus, the method 800 may determine whether usage levels comply with the allowable usage levels at each of a plurality of road segments along a route and implement adjustments to the usage levels as need to maintain compliance with the allowable usage levels or settings.”}; & para [0191] about {“Existing methods require active searching by human assessment of items within their environment, which places a cognitive burden on vehicle operators or passengers.  This disadvantage of current techniques is compounded by the need for the human searchers to learn information about the search, such as by receiving information via a mobile device 110.  Use of such devices is restricted or prohibited while operating vehicles in many situations, and such use is impractical in many additional situations.”};  which together are the same as claimed limitations above to include ‘at least one of vehicle restrictions and local legal restrictions’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Taylor, Collopy and Ramalho with the teachings of Konrardy.  The motivation to combine these references would be to allow defined manageability to control variable traffic flow in large infrastructures, wherein results depend upon spatial density arrangement from prior moments in determination with vehicular artifacts past and/or present movements, calculations determine one or more factors (see para [0017] of Taylor), and to allow insurance providers, or insurance carriers, aggressively pursue service and benefit(s) differentiation, regardless how marginal, in order to mitigate prevalent consumer attrition (see para [0005] of Collopy), and to provide systems and methods to adequately support communication among and with autonomous vehicles (AVs) of a network of autonomous vehicles (see para [0030] of Ramalho), and to ensure safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments (see para [0005] of Konrardy).        


Taylor, Collopy, Ramalho and Konrardy teach ---           
operating the vehicle according to an optimized route of the prioritized set of routes , the optimized route being a route of the prioritized set of routes having the highest priority based on the priority factors.          
(see at least:   Taylor ibidem and citations listed above to include updated traffic data; & para [0015] about {“Phase-Change Spatial Analytics helps municipalities make advanced informed decisions regarding vehicular density, automation of map-tracking particular vehicles towards alternate routes, allowing drivers decision capabilities; determine trends in vehicular movements in advance to maintain maximum destination variations compared with original routes maintaining Spatial Conformity from destination time frames based on ensuing dynamics for any clustered mass and or individual iMechanizm determined, and/or make calculated spatial phase changes in momentum to other cross-layer intersections. Informational data collected, assuredly sheds new light on road concentration costs, short and long term future congestion alternatives with uncomplicated protocols.”}; & para [0208] about {“Furthermore, coordinate corrections and or corresponding transponder signals are transmitted to each inter-connective device near-to transport iMechanizm programmed trajectories path; wherein encrypted advisory directives are dispatched through encapsulated transmissions that may use radio waves, to one or more vehicles within one or more mass or grouped clustered mass of transports iMechanizm, advising directional movements, e.g. to move to a certain side of road, turn onto adjacent road providing new coordinates of calculable path based on transports original destination; opening a clear unobstructed path for any type emergency or certified vehicle along a determined configured route.”};  which together are the same as claimed limitations above)    
(see at least:   Collopy ibidem and citations listed above; & para [0057] about {“In an aspect, analysis component 504 can correlate performance data with information available on the environment in which vehicle 110 operates. In an example, data on vehicle's velocity and location can be correlated, e.g., compared, with speed limits for a road currently traveled to determine if the vehicle is speeding and thus establish a current or nearly current insurance benefit rate or a discount thereof.”};  which together are the same as claimed limitations above)      
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          




Dependent Claims 2-7 are rejected under 35 USC 103 as unpatentable over Taylor in view of Collopy, Ramalho and Konrardy as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Taylor, Collopy, Ramalho and Konrardy teach ---          
2. (Original) The method of claim 1, wherein the route update condition comprises 
elapsing of a period of time or 
(see at least:   Taylor ibidem and citations listed above to include updated traffic data; & para [0196] about {“If consecutive repeated events of same pattern take place where driver is most likely falling asleep and/or attentiveness is declining; notifications are sent to vehicle with recommendations of a rest stop at nearest vector-node location. system notifications are further sent comprising audible voice statements to assist with aiding driver in keeping awake, along with directional recommendations that may include distances and time to destination audibly heard to further aid in getting driver to destination rest stop or other desired locations such as hotels. Drivers makes these decision based system detection recommendations in severity of declining fatigue, e.g. from elapsed time driver has been in car, etc. Such process occurs during Phase I and part of Phase II, at Phase III autonomously vehicle navigates to destination, unless driver has reservations or other appointed items.”};  which together are the same as claimed limitations above)    
(see at least:   Collopy ibidem and citations listed above)  
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          



With respect to Claim 3, Taylor, Collopy, Ramalho and Konrardy teach ---          
3. (Original) The method of claim 1, further comprising:              
reconfiguring the hierarchy of the priority factors,          
wherein the route update condition comprises the reconfiguration of the 
(see at least:   Taylor ibidem and citations listed above to include updated traffic data and ‘the optimization utilizing upon a configurable hierarchy of priority factors’; & para[0038] about {“For vehicles equipped with ODBII technologies, assimilation of Obvipro incorporates a similar downloadable application installed either before installation and/or after being registered and synchronized with system before download starts. ......(vii) update traffic data in non-shared database, and all data facts relative to each vehicle is encrypted except for SHID IDT#, prior to sale of any vehicle de-registration event take place—loan, title and other data needed to transfer SHID ID# to new owner and archive prior owners data, (viii) compare certain data in a shared data base against transmitted archived data, and filtration of certain data, (ix) continuously calculate optimum traffic density from one or more of vehicles traveling along one or more roadways in connection with variable speeds recommendations based on computational traffic congestion artifacts,”}; & para [0048] about {“(ii) a second non-transitory computer-readable medium further comprising a computer device configured for updating encrypted traffic flow density rate data in a non-shared database, (iii) a third non-transitory computer-readable medium further comprising a computer device configured to receive continuous variable frequency data feeds from mobile ecomm-devices calculating optimal traffic density congestion rate flow from one or more vehicles traveling along one or more roadways based on calculable updated traffic data,”}; & para [0164] about {“A preferred embodiment in maintaining spatial density factors evenly proportional as speed increases, consistent with flow rates for each iMechanizm equipped with Avics, Obvipro and or other certified compliant devices; ...... instructions to change a sensor and/or device of any type to initiate circuit to be opened and/or closed and/or to turn on and/or off that may react to and/or in response of and/or to derivatives of any type electrical, mechanical &/or combinations thereof to:  reconfigure, activate, to initiate a response to and/or from at least one sensor and/or electrical circuit device comprising an electrical and/or any combinations listed herein, to convey, instruct, activate by any means listed herein,”};  which together are the same as claimed limitations above)     
(see at least:   Collopy ibidem and citations listed above)  
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          



With respect to Claim 4, Taylor, Collopy, Ramalho and Konrardy teach ---          
4. (Original) The method of claim 1, optimized corresponds to of the vehicle when none of the routes of the set of routes conforms to the priority factors in the configurable hierarchy of priority factors and no further travel of the vehicle has the highest priority based on the priority factors.          
(see at least:   Taylor ibidem and citations listed above to 
include ‘the optimization utilizing upon a configurable hierarchy of priority factors’; & para [0029] about {“Managed Cloud Based Sync'd Architectural system is necessary to secure data transmissions; ...... multiple iNetworked iDomains within a specific infrastructure, determination by municipalities as infrastructures and there associated domains are iLinkSync'd together.”}; & para [0070] about {“each on demand choices are iGate directed through one or more specific AlphaHubs for security and data integrity through at least one subnaysys iLink-sync'd system configured iPath, that may change at any given time and/or one or more parts of data-facts, sets and/or string may be separated into packets through one or more iPaths. Where each area VectorHub and/or other certified compliant devices are configured and/or equipped as Transmitting Sub-Class Devices and may include one or more link-sync-d identified transport iMechanizm (ITD);”};  which together are the same as claimed limitations above)     
Examiner notes that Taylor’s teachings about sync/ed aka synchronized is a synonym for claimed ‘best-matching’ as in ‘best-matching route’.           
(see at least:   Collopy ibidem and citations listed above)  
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          



With respect to Claim 5, Taylor, Collopy, Ramalho and Konrardy teach ---          
5. (Original) The method of claim 4, further comprising:           
reconfiguring the hierarchy of the priority factors when [[of the set of routes conforms 
(see at least:   Taylor ibidem and citations listed above to include ‘the optimization utilizing upon a configurable hierarchy of priority factors’; & para [0164] about {“instructions to change a sensor and/or device of any type to initiate circuit to be opened and/or closed and/or to turn on and/or off that may react to and/or in response of and/or to derivatives of any type electrical, mechanical and/or combinations thereof to: reconfigure, activate, to initiate a response to and/or from at least one sensor and/or electrical circuit device comprising an electrical and/or any combinations listed herein,”};  which together are the same as claimed limitations above)   
(see at least:   Collopy ibidem and citations listed above)  
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          



With respect to Claim 6, Taylor, Collopy, Ramalho and Konrardy teach ---          
6. (Original) The method of claim 1, wherein the priority factors further comprise at least one of and travel cost
(see at least:   Taylor ibidem and citations listed above to include ‘the optimization utilizing upon a configurable hierarchy of priority factors’; and see citations under Claim 2 already made for distance and time; & para [0014] about {“Encompassing a Uniform Vehicular Architecture (UVA) that learns from historical events, categorically defines driver & vehicular deficiencies with ease of deployment with cost per intersection a very small fraction of current technologies.”}; & para [0015] about{“Informational data collected, assuredly sheds new light on road concentration costs, short & long term future congestion alternatives with uncomplicated protocols.”}; & para [0024] about {“Taking cost of one four-way double lane intersection from traffic lights w/hardware and cameras, and/or other sensors, combined dollar amount moves close to 6 figures plus, in some instances much more.”}; & para [0061] about {“Such current geographic positional data may include information received without limitation from satellites from different sources depending on services required and/or needed in certain areas and/or costs. Geographic positional data may be formed of a geographical position, longitude and latitude, also known as longlat, or may be other current except able forms which can be converted into such geo-positional point.”}; which together are the same as claimed limitations above to include ‘travel cost’; & para [0188] about {“These authenticated, predefined data transmissions are accumulated and analyzed for emission codes from vehicles outside regulatory guide lines, inspection, tag device and insurance validity. Archived and shared with local, state public safety and/or DOT agencies nationwide; where communications regarding telemetry interoperability issues between vehicle manufactures and system data sustains separation;”};  which together are the same as claimed limitations above to include ‘emissions output’; & para [0028] about {“Fundamentally, MAUBI sets a standard for composure in traffic infrastructure reliability, scalability with restricted access from ecomm-devices that enhances detection, uses rudimentary communication directives for each manually, semi-autonomous and/or autonomous vehicles and or other transport imechanixms once iLinkup to assist in ability towards predictive drive ability creating an Intuitive Transit Telematic System.”}; & para [0106] about {“Moreover, recorded string is added too for each ecomm-device that touched, read, used to compute and/or create such data, that of which resembles a igate, similar to ‘open source’ standardization of Transparent Informational Knowledge; wherein information iGate is ‘always’ bidirec-tional. Thereby not only creating transparency of datas origination creation inception point and further used to litigate true directional Phase-Change Artifacts (PCA) and/or VLD migration from each vehicular movements along with other informational records collected. Controlling information to the point of restricting bi-directional historical and/or data flow, the data itself and the associated data-facts become meritless as to datas integrity otherwise.”}; which together are the same as claimed limitations above to include ‘vehicle restrictions’)   
(see at least:   Collopy ibidem and citations listed above; & para [0004] about {“Members of a segment are not distinguished for assessment of insurability and related cost. While such approach has the advantage of simplicity,it fails to incorporate variance(s) that exist amongst members in same segment,”}; & para [0092] about {“at least one of payment or compensation can subsidize at least part of cost of specific service(s) utilized by operator(s) or occupant(s) of the vehicle for which information on operation, or performance, of the vehicle is accessed;”}; which together are the same as claimed limitations above to include ‘travel cost’)     
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          



With respect to Claim 7, Taylor, Collopy, Ramalho and Konrardy teach ---          
7. (Original) The method of claim 1, wherein:     
the vehicle belongs to a coordinated fleet of vehicles, and 
the priority factors further comprise 
(see at least:   Taylor ibidem and citations listed above to include ‘the optimization utilizing upon a configurable hierarchy of priority factors’; & para [0163] about {“Behind vacationers is a commercial transport XC93; wherein this transport owner has a fleet of 98 commercial trucks each identified with a respected number that may be alpha, numerical and or a combination thereof and or binary, carrying payloads of various types, either within a state or across country, moving between and or through one or more states; wherein system provides telematic intelligence to owner or dispatcher and/or driver with locational phase-change positional movements, fuel consumption including hydrogen, providing various kinds of map-tracking virtual results incorporated into calculated overlay models, that may be imported by owner/dispatcher through a virtual interface either by iVocx commands and/or entered by hand; wherein XC93 is viewable in real-time spatial phase location, providing details at each stop duration time-frame, system and or dispatcher configured recommended fuel, food and or rest intervals.”}; which together are the same as claimed limitations above to include ‘a coordinated fleet of vehicles’ and ‘comprise fleet conditions’)     
(see at least:   Collopy ibidem and citations listed above)  
(see at least:   Ramalho ibidem and citations listed above to include for ‘a prioritized set of routes’ and ‘the priority factors’)      
(see at least:   Konrardy ibidem and citations listed above to include for ‘at least one of vehicle restrictions and local legal restrictions’)          


 Response to Arguments 
Applicant's remarks and claim amendments dated 01 FEBRUARY 2022 with respect to the rejection of amended Claims 1-7 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-7 has been maintained as described above.  Additionally, Examiner notes that all of the previous Claim Objections have been withdrawn as noted above.  Thus, the rejection of amended Claims 1-7, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding two/2 new references as well as new citations/ paras from already used references that have been added in response to the Applicant’s latest claim amendments (on 02/01/2022).            

Applicant's arguments with respect to rejection of Claims 1-7 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Ramalho and Konrardy references), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).                  

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691